Citation Nr: 0725876	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-31 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 2003, for the grant of service connection for right 
carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 30 percent 
for right carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and daughter 



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1978 to May 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In April 2007, the veteran and her daughter 
testified before the undersigned Veterans Law Judge, and a 
transcript is of record.  

The RO should address a claim of service connection for a 
mental disorder secondary to service-connected right carpal 
tunnel syndrome.  



FINDINGS OF FACT

1.  A July 1994 rating decision denied an original claim of 
service connection for right hand carpal tunnel syndrome and 
though the veteran received notice thereof, she did not 
appeal.

2.  On November 21, 2002, the RO received a claim to reopen a 
claim of service connection for right hand carpal tunnel 
syndrome.  

3.  Objective findings do not show that the veteran's right 
wrist carpal tunnel syndrome has manifested with severe 
incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than November 21, 2003, for the grant of service connection 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for assignment of an initial rating in 
excess of 30 percent for right wrist carpal tunnel syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.69, 4.120, 4.124, 
Diagnostic Code 8515 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, which presents downstream issues of an initial 
rating and effective date from the original grant of service 
connection, the RO sent a March 2006 letter in compliance 
with Dingess and told the veteran how VA determines a 
disability rating and effective date.  A November 2005 letter 
asked the veteran to provide any evidence that pertained to 
the claim, and told the veteran what evidence VA would obtain 
and what information and evidence she should provide.  The 
veteran was notified that VA was responsible for getting 
relevant records from a Federal agency and that VA would make 
efforts to get records not held by a Federal agency like 
private treatment and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate her 
claims, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between her and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of the timing of notification letters in relation to 
the determination on appeal, the RO properly issued an August 
2006 supplemental statement of the case (SSOC) concerning 
both issues on appeal following all of the letters.  See 
generally Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Finally, all evidence 
necessary for disposition of this claim has been obtained, 
including several VA examination reports, and the veteran has 
not submitted or identified any additional evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  Further VA 
examination is not necessary because the record contains 
sufficient medical evidence concerning the current severity 
of the veteran's disability.    

Importantly, the appellant has been given an essential 
opportunity to advance her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").  No prejudice results in proceeding with the 
issuance of a final decision in this case.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Earlier effective date

For reasons explained below, an earlier effective date is not 
warranted.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400. 

When a claim is denied, and the claimant fails to timely 
appeal that decision by filing a notice of disagreement 
within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
thereafter be reopened or allowed, except upon the submission 
of new and material evidence or a showing that the prior 
final decision contained clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim' is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351, 1354 
(Fed. Cir. 1999) (recognizing that an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

A review of the record shows that the veteran file a January 
1994 application for compensation concerning right hand 
carpal tunnel syndrome.  No medical evidence was submitted in 
conjunction with the claim, and thus, the RO scheduled the 
veteran for a VA examination.  It appears that the veteran 
had not appeared at the February 1994 scheduled appointment.  
Thereafter, a July 1994 rating decision noted that the 
veteran's service medical records contained numerous 
complaints of right wrist pain; however, there was no 
evidence of a current disability.  Particularly, the RO noted 
that the veteran had failed to appear for a VA examination, 
and the claim was therefore denied.  The claims file also 
contains a July 13, 1994, letter that notified the veteran of 
the denial.

The next communication was a May 1997 letter from the RO to 
the veteran regarding her application to the work study 
program.  Thereafter, on November 21, 2003, the RO received 
the veteran's VA Form 21-4138, which contained her request to 
reopen a claim of service connection for right hand carpal 
tunnel syndrome.   

It is evident that the veteran had not appealed the July 1994 
rating decision that initially denied the claim.  Though she 
may contend that the effective date should go back to when 
she initially filed her claim for VA benefits for right hand 
carpal tunnel syndrome, this type of argument has been 
considered and rejected by the Court in previous cases.  The 
Court held that the rule of finality regarding an original 
claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  Sears v. 
Principi, 16 Vet. App. 244, 247 (2002).

In this case, the RO assigned the earliest possible effective 
date for its grant of the reopened claim, November 21, 2003, 
which, as noted above, was the date of receipt of the 
application to reopen the claim.  Leonard v. Principi, 17 
Vet. App. 447, 451 (2004).

It is additionally noted that the veteran's hearing testimony 
could be construed to intimate that her service medical 
records were not available at the time of the July 1994 
denial; it is evident, however, from the body of the RO's 
1994 decision that it specifically cited various treatment 
notes from the veteran's service medical records.  Rather, 
the underlying reason for the denial had not been related to 
lack of in-service incurrence of right wrist problems, but 
instead was premised upon a lack of evidence regarding a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (holding that service connection requires medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability); see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (recognizing that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation such that a claimant must first have a 
disability to be considered for service connection).  

In light of the foregoing, entitlement to an effective date 
for the grant of service connection for right hand carpal 
tunnel syndrome is not warranted as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (holding that 
an earlier effective date cannot be awarded in the absence of 
statutory authority); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (holding a claim should be denied based on 
lack of legal merit if there is no entitlement under the 
law).


Initial rating  

For the reasons explained below, a higher initial rating is 
not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 30 percent 
disability rating is warranted for the major upper extremity 
for moderate incomplete paralysis of the median nerve.  A 50 
percent disability rating is warranted for the major upper 
extremity for severe incomplete paralysis of the median 
nerve, and a 70 percent disability rating is warranted for 
the major upper extremity for complete paralysis of the 
median nerve.  

In December 2003, the veteran underwent a VA examination.  
She reported pain whenever she attempted to lift items with 
her right hand; numbness and tingling in the right wrist; and 
pain that extended from her shoulder to wrist through 
forearm.  Physical assessment found decreased sensation in 
the veteran's fingertips and limited range of motion of the 
right wrist.  The examiner found no actual weakness, just 
pain that kept the veteran from using her arm effectively.  
Range of motion was palmar flexion 30 degrees, dorsiflexion 
12 degrees, radial deviation 18 degrees, and ulnar deviation 
30 degrees.  

A February 2004 VA neuro consult contained the veteran's 
complaints of numbness from the fingers to the shoulders, 
pain in the fingers, weakness in hands, tingling, and 
burning.  A physical examination found no atrophy.  
Sensation, tone, and arm strength were normal.  After testing 
the diagnosis was carpal tunnel syndrome bilateral moderate 
severity.

In June 2004, the veteran reported daily morning swelling of 
right hand, and that she was right hand dominant.  The 
veteran became very emotional, even to the point of tears, 
when describing the impact of her disability.  Pain was 
described as numbing and shooting; she had tried running her 
hand under hot water.  The veteran took no medication for the 
pain.  She had difficulty with dressing, writing, cooking, 
stirring, opening jars and cans, brushing teeth, and driving.  
A July 2004 addendum noted that the veteran was an excellent 
candidate for rehab to improve independence in functional 
activities

An August 2004 orthopedic consult contained the veteran's 
statement that she had refused pain medication and steroids 
because she had not liked the side effects.  Over the years 
the pain had become worse.  Splints alleviated the pain 
temporarily.  

In October 2004, the veteran underwent surgery for right 
carpal tunnel release.  Surgical findings included thickened 
transverse carpal ligament.  A couple of weeks after the 
surgery, the veteran complaint of a lot of pain and numbness 
in the fingers.  

(A March 2005 rating decision granted a temporary total 
evaluation due to convalescence from October 1, 2004, to 
December 1, 2004.)

In mid-December 2004, the veteran stated that symptoms had 
recurred, and she had constant pain in her hand and arm.  She 
had difficulty holding things, and was constantly dropping 
items.  She could not cook.  Physical assessment found 
significant tenderness to palpation over surgical area, and 
the veteran was able to flex, extend, and abduct fingers.  A 
differential diagnosis was incomplete carpal tunnel release 
versus reflex sympathetic dystrophy.  The veteran was to 
undergo desensitization/wrapping twice a week; splinting; 
neurontin; and enadryl.  

In June 2005, the veteran reported that pain in the left was 
worse than the right.  

A July 2005 VA consult noted the veteran's report that after 
operation she had experienced initial relief of paresthesias, 
but several weeks later felt the symptoms were exacerbated 
without inciting events.  She had limited use of her hands, 
edema, and hypersensitivity.  Examination found +5/5 ulnar, 
radial, medial motor.  The impression was no reflex 
sympathetic dystrophy.  At a July 2005 orthopedic consult, 
the veteran reported that she hypersensitivity in her hands, 
and that she was severely limited by pain and stiffness.  The 
pain caused trouble sleeping at night.  Testing showed that 
the veteran was able to finger cross, fully oppose thumb and 
small finger, keep thumb extended against resistance.  It was 
determined that the veteran was not suffering from complex 
regional pain syndrome.  

An October 2005 neurology EMG consult rendered a diagnosis of 
bilateral carpal tunnel syndrome with mild to minimal 
improvement post-operatively.  Physical examination found 
normal sensation, tone and strength.  The veteran complained 
of numbness, pain, and weakness, but had not tingling, 
cramping, or burning.  After testing the impression was that 
the when compared with previous results the right was only 
slightly improved after surgery.  

In September 2005, the veteran reported increasing depression 
over the past two years exacerbated by a recent incident 
where she could not turn a doorknob.  The assessment was 
adjustment disorder related to disability with pain and 
diminished function of bilateral wrists.  A November 2005 
occupational therapy note indicated decreased pain and 
stiffness after fluido-therapy.  

In April 2006, the veteran underwent a VA examination.  The 
veteran reported no improvement after surgery, and she had 
constant severe pain in her right hand with numbness.  She 
wore a wrist brace constantly.  The veteran reported the 
disability had a severe impact on daily living activities, 
and interfered with sleep.  The veteran was employed up until 
four years ago as a home health aid, and her hand bothered 
her a lot at work.  She had been unable to find any type of 
job where she could work with her right hand disability.  

Objective findings included decreased sensation to light 
touch over median distribution, and there was weakness of 
left thumb abduction.  There was full range of motion of the 
hand but with pain in her wrist with motion of the hand 
joints.  

Range of motion of the wrists was flexion 0 to 46 degrees 
with pain staring at 40 degrees; extension 0 to 60 degrees 
with terminal pain; radial deviation 0 to 14 degrees with 
terminal pain; and ulnar deviation 0 to 16 degrees with 
terminal pain.  There was no additional loss of motion 
following repetitive motion of the right wrist.  The 
diagnosis was right carpal tunnel syndrome.  

At the hearing, the veteran testified that she took pain 
medication and she wore a brace all of the time.  The 
veteran's daughter testified that her mother complained of 
wrist pain regularly, and that it was hard for her mother to 
do things.  

Upon careful consideration of the preceding evidence, it does 
not appear that the veteran's carpal tunnel syndrome has 
manifested to a degree greater than 30 percent at this time. 

Particularly, the Board cannot determine that the service-
connected disability is a manifestation of severe incomplete 
paralysis.  For example, at a July 2003 VA examination, the 
veteran had range of motion of the right wrist, and the 
assessor noted that there was no actual weakness.  Further, a 
November 2005 physical therapy note indicated that the 
veteran been able to perform gross finger flexion exercises 
of medium resistance with only slight pain.  The assessor 
found that the veteran would benefit from further 
occupational therapy.  At a February 2004 neuro consult, the 
assessor found no atrophy, and normal sensation, tone, and 
strength, and a July 2004 VA noted that the veteran was an 
excellent candidate for therapy.  

At the most recent February 2006 VA examination, the examiner 
found that the veteran had completely full range of motion of 
her right hand, with pain.  Additionally, in terms of wrist 
flexion, the veteran had 0 to 46 degrees with pain at 40, and 
extension 0 to 60 degrees with pain at the latter point.  
Further, there was no additional loss of motion after 
repetition.  

Because the veteran has evidently retained the ability to 
move her wrist/hand, and, responds to physical therapy, and, 
does not show atrophy or weakness, the Board cannot conclude 
that the carpal tunnel has manifested as severe incomplete 
paralysis.  The veteran's assertions, and objective findings, 
of pain (and numbness) on motion and at rest are recognized 
in the currently assigned 30 percent rating under DeLuca.  
Additionally, a February 2004 neuro consult found that the 
veteran's bilateral carpal tunnel had moderate severity.  
Again, the veteran's right carpal tunnel syndrome, prior to 
and following surgery, continued to permit significant range 
of motion, and even with pain, the sustained and continued 
motion does not comport with a classification of severe 
incomplete paralysis.  

Because there is no doubt regarding the degree of disability 
in relation to the rating criteria that the Board must apply, 
see 38 C.F.R. § 4.3, the veteran's claim is denied.  





ORDER

An effective date earlier than November 21, 2003, for the 
grant of service connection for right carpal tunnel syndrome, 
is denied.  

An initial rating in excess of 30 percent for right carpal 
tunnel syndrome is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


